IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20307
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANK LEWIS LUMP,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                          (H-99-CR-519-1)
                       - - - - - - - - - -
                         February 9, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Frank Lewis Lump appeals his sentence

following his guilty-plea conviction for transportation of child

pornography in interstate commerce via the Internet, 18 U.S.C. §§

2252A(a)(1) and 2256(8). Lump argues that the district court erred

by increasing his offense level by five levels pursuant to U.S.S.G.

§ 2G2.2(b)(4) based on a determination that he had shown a pattern

of sexual abuse or exploitation of minors based on conduct 28 years

in the past.   We have reviewed the record and the briefs of the

parties, and we find no reversible error.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Lump provides no support for his assertion that his admitted

sexual abuse of two minors in 1971 is too attenuated in time to be

considered   for   offense-level       enhancement   under   U.S.S.G.   §

2G2.2(b)(4). Moreover, the district court ruled in the alternative

that, even if the enhancement was not proper under U.S.S.G. §

2G2.2, an upward departure was warranted that would result in the

same 46-month sentence.    See United States v. Tello, 9 F.3d 1119,

1129-31 (5th Cir. 1993).    Because this ruling was not in error,

Lump’s argument fails.     See United States v. Clements, 73 F.3d
1330, 1341 (5th Cir. 1996).

AFFIRMED.




                                   2